FILED
                             NOT FOR PUBLICATION                             APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIA XI HE,                                       No. 09-73195

               Petitioner,                       Agency No. A099-538-220

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Jia Xi He, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-45 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on He’s evasive, inconsistent, and implausible account of how she obtained her

passport. See Don v. Gonzales, 476 F.3d 738, 743 (9th Cir. 2007) (claimed fear of

authorities implausible where petitioner interacted with them and drew attention to

himself); Wang v. INS, 352 F.3d 1250, 1257-58 (9th Cir. 2003) (adverse credibility

finding supported by evasive testimony and by inconsistencies including how

petitioner obtained notarial certificate from county he claimed to have fled).

Further, He’s explanation of why she went to the public security bureau to obtain

the passport does not compel an opposite result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Accordingly, in the absence of credible testimony, He’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because He’s CAT claim is based on the same statements that the agency found not

credible, and the record does not otherwise compel the finding that it is more likely


                                          2                                      09-73195
than not He would be tortured by or with the acquiescence of the government if

returned to China. See id. at 1156-57. Accordingly, He’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                        3                                   09-73195